Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12-13, the limitation “the through-hole” in Claims 12 and 13 renders the claim indefinite because it is unclear which through-hole of the plurality of through-holes recited in Claim 8, Applicant is referring to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 12, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capuzziello (US PGPub 2011/0288568).
Regarding Claim 1, Capuzziello teaches an adhesion promoting medical device configured to be positioned at an anastomosis site in a living body, the adhesion promoting medical device comprising (Paragraph 0025): 
a biodegradable sheet (18; Figures 1-2) fabricated from a biodegradable resin (Paragraph 0033), the biodegradable sheet possessing opposite surfaces and including a plurality of spaced-apart through-holes (20) passing through the biodegradable sheet (18) so that the plurality of spaced-apart through-holes (20) open to the opposite surfaces of the biodegradable sheet (18); 
the biodegradable sheet (18) also possessing an outer periphery, the plurality of through-holes being spaced inwardly from the outer periphery of the biodegradable sheet (see Figure 2); each of the through-holes possessing a hole inner diameter D and an outer periphery (see Figure 2; Paragraph 0042-50), a straight line distance between the outer periphery of each of the plurality of spaced-apart through-holes and an adjacent one of the plurality of spaced-apart through-holes being a pitch P of the through-hole (M; see Figure 2 and Paragraph 0045); 
a ratio (D/P) of the hole inner diameter D to the pitch P of each of the plurality of spaced-apart through-holes is 0.25 or more and less than 40 (see Paragraph 0045 discloses 1:1 which is between .025 and 40 as claimed; however, Paragraph 0045 discloses the need to have these ratios variable; see Paragraphs 0041-0044); and 
application of the adhesion promoting device to an anastomosis site causes a biological reaction to induce expression of a biological component which accumulates through the plurality of spaced-apart through-holes to thereby promote adhesion at the anastomosis site (Paragraph 0043).
Regarding Claim 2, Capuzziello teaches the adhesion promoting device according to Claim 1, further comprising additional through holes passing through the biodegradable sheet so that the additional through-holes open to the opposite surfaces of the biodegradable sheet, the additional through holes being positioned along and intersecting the outer periphery of the biodegradable sheet so that an interior of each of the additional through holes opens to the outer periphery of the biodegradable sheet (see Figures 2-6H).
Regarding Claim 3, Capuzziello teaches the adhesion promoting device according to Claim 1, wherein each of the plurality of spaced-apart through-holes has an axial extent in a thickness direction of the biodegradable sheet, the inner diameter of at least some of the plurality of spaced-apart through-holes varying along the axial extent of the at least some of the plurality of spaced-apart through-holes (Paragraph 0041).
Regarding Claim 8, Capuzziello teaches an adhesion promoting device comprising: 
a biodegradable sheet (18) in which a plurality of through-holes (20) are formed (Figure 2), 
wherein a value of a ratio (D/P) of a hole diameter D to a pitch P of the through-hole is 0.25 or more and less than 40 (see Figure 2 and Paragraph 0045), and when the adhesion promoting device is applied to an anastomosis site, a biological reaction is caused to induce expression of a biological component, and the biological component induced is accumulated through the through-holes, thereby promoting adhesion at the anastomosis site (Paragraph 0043).
Regarding Claim 9, Capuzziello teaches the adhesion promoting device according to Claim 8, wherein the hole diameter D is 0.1 mm to 6 mm (Paragraph 0042).
Regarding Claim 12, Capuzziello teaches the adhesion promoting device according to Claim 8, wherein the through-hole (20) is provided approximately perpendicularly along a thickness direction of the biodegradable sheet (Figure 2).
Regarding Claim 13, Capuzziello teaches the adhesion promoting device according to Claim 8, wherein the through-hole has a shape in which a part widens in a direction intersecting with the thickness direction of the biodegradable sheet (Paragraph 0041).
Regarding Claim 17, Capuzziello teaches the adhesion promoting device according to Claim 8, wherein a constituent material of the biodegradable sheet is a polylactic acid (PLA), a polyglycolic acid (PGA), or a lactic acid-glycolic acid copolymer (PLGA) (Paragraph 0033).
Regarding Claim 18, Capuzziello teaches the adhesion promoting device according to Claim 8, wherein an adhesion enhancement agent is blended in the biodegradable sheet (Paragraph 0033 states that materials derived from dermis, submucosal, and pericardium, which are at its broadest reasonable interpretation are adhesion enhancement agents) (See also Paragraph 0056 which incorporates US Application 11/508,438 by reference in its entirety).
Regarding Claim 19, Capuzziello teaches a method comprising: 
positioning a biodegradable sheet (18) at an anastomosis site following a surgical procedure (Paragraph 0013); 
the biodegradable sheet (18) that is positioned at the anastomosis site possessing opposite surfaces (42 and 44) and including a plurality of spaced-apart through-holes (18) passing through the biodegradable sheet so that the plurality of spaced-apart through-holes open to the opposite surfaces of the biodegradable sheet, each of the plurality of the through-holes possessing a hole inner diameter D (Paragraph 0042; Figure 2), a straight line distance between the outer periphery of each of the plurality of spaced-apart through-holes and an adjacent one of the plurality of spaced-apart through-holes being a pitch P of the through-hole (Paragraph 0045; see Figure 2); 
the biodegradable sheet that is positioned at the anastomosis site being configured so that a ratio (D/P) of the hole inner diameter D to the pitch P of each of the plurality of through-holes is 0.25 or more and less than 40 (see Paragraph 0045 discloses 1:1 which is between .025 and 40 as claimed; however, Paragraph 0045 discloses the need to have these ratios variable; see Paragraphs 0041-0044); and 
the biodegradable sheet (18) that is positioned at the anastomosis site causing a biological reaction that induces expression of a biological component that is accumulated through the through-holes to promote adhesion at the anastomosis site (Paragraph 0043).
Regarding Claim 20, Capuzziello teaches the method according to Claim 19, wherein the hole inner diameter of each of the plurality of the through-holes is 0.1 mm to 6 mm (Paragraph 0042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capuzziello (US PGPub 2011/0288568).
Regarding Claim 10, teaches the adhesion promoting device according to Claim 8, but fails to explicitly teach wherein the pitch P is 0.1 mm to 0.4 mm. 
Capuzziello discloses in Paragraph 0045 that “The number of perforations 20 on the sheet 18 may affect certain mechanical properties of the prosthesis. For example, an increased number of perforations may lower the tensile strength of the prosthesis and/or increase the elongation or stretch of the sheet. Thus, it may be desirable to maintain a minimum spacing between adjacent perforations 20, to provide certain desirable mechanical properties of the sheet 18”. Paragraph 0045 of Capuzziello discloses “The perforations spacing may be based on the size of the perforations. The web ratio may be defined as the ratio of the length of material between adjacent perforations divided by the diameter of the perforations… . It is to be understood that the prosthesis may employ other web ratios for perforation spacing as would be apparent to one of skill in the art.
While Capuzziello fails to explicitly disclose the claimed range, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pitch/spacing taught by Capuzziello, because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II (A). In addition, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II (B).  A particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result.  In this case, Capuzziello teaches that the pitch length is recognized as a result-effective variable.
Regarding Claim 11, Capuzziello teaches the adhesion promoting device according to Claim 8, but fails to disclose wherein a thickness of the biodegradable sheet is 0.1 mm to 0.2 mm.
Capuzziello discloses that the thickness of the prosthesis may range from .8mm to 1.3mm (Paragraph 0060). Capuzziello also discloses “In one embodiment, each side of the source material is thinly sliced to remove material from each side. It should be appreciated that the thickness of the prosthesis 40 may vary based upon the particular embodiment (Paragraph 0061).
While Capuzziello fails to explicitly disclose the claimed range, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thickness taught by Capuzziello, because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II (A). In addition, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II (B).  A particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result.  In this case, Capuzziello teaches that the thickness is recognized as a result-effective variable (Paragraph 0060).



Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capuzziello (US PGPub 2011/0288568) as applied to claim 1 above, and further in view of Zotti (US PGPub 2003/0171823).
Regarding Claim 6, Capuzziello teaches the adhesion promoting device according to Claim 1, wherein the biodegradable sheet is a circularly-shaped biodegradable sheet in plan view, the circularly-shaped biodegradable sheet including a central hole (50) in addition to the plurality of spaced-apart through-holes (20), the central hole being positioned in a center of the circularly-shaped biodegradable sheet and passing through the circularly- shaped biodegradable sheet so that the central hole opens to the opposite surfaces of the biodegradable sheet (Paragraph 0046), but fails to disclose that the central hole possessing an inner diameter larger than the inner diameter of each of the plurality of spaced-apart through-holes.
Zotti teaches an anatomical surgical mesh comprising a sheet (Figure 4), wherein the sheet is a circularly-shaped in plan view (Figure 4), the circularly-shaped biodegradable sheet including a central hole (2’) in addition to the plurality of spaced-apart through-holes (4) (see Figure 4), the central hole being positioned in a center of the circularly-shaped biodegradable sheet and passing through the circularly- shaped biodegradable sheet so that the central hole opens to the opposite surfaces of the biodegradable sheet (see Figures 1-4), wherein the central hole (2’) possessing an inner diameter larger than the inner diameter of each of the plurality of spaced-apart through-holes (4) (see Figures 1-4).
It would have been obvious to one of ordinary skill in the art to modify the shape of the device of Capuzziello such that it has the overall shape taught by Zotti, for the advantage of being able to be used to treat an inguinal hernia.
Regarding Claim 7, the combination of references disclosed above teaches the adhesion promoting device according to Claim 6, wherein Zotti teaches further comprising a slit (3’ or 3”; see Figure 4 of Zotti) extending from the central hole (2’) to the outer periphery of the circularly-shaped biodegradable sheet, the slit passing completely through the circularly-shaped biodegradable sheet so that the slit opens to the opposite surfaces of the biodegradable sheet (see Figures 1-4).
It would have been obvious to one of ordinary skill in the art to modify the shape of the device of Capuzziello such that it has the shape taught by Zotti, for the advantage of being able to be used to treat an inguinal hernia.
Regarding Claim 14, Capuzziello teaches the adhesion promoting device according to Claim 8, wherein the biodegradable sheet has a circular shape in a plan view (Figure 2), and but fails to disclose a central hole having a hole diameter larger than that of the through-hole is formed in an approximately central position in the plan view.
Zotti teaches an anatomical surgical mesh comprising a sheet (Figure 4), wherein the sheet is a circularly-shaped in plan view (Figure 4), the circularly-shaped biodegradable sheet including a central hole (2’) in addition to the plurality of spaced-apart through-holes (4) (see Figure 4), the central hole being positioned in a center of the circularly-shaped biodegradable sheet and passing through the circularly- shaped biodegradable sheet so that the central hole opens to the opposite surfaces of the biodegradable sheet (see Figures 1-4), wherein the central hole (2’) possessing an inner diameter larger than the inner diameter of each of the plurality of spaced-apart through-holes (4) (see Figures 1-4).
It would have been obvious to one of ordinary skill in the art to modify the shape of the device of Capuzziello such that it has the overall shape taught by Zotti, for the advantage of being able to be used to treat an inguinal hernia.
Regarding Claim 15, the combination of references disclosed above teaches the adhesion promoting device according to Claim 14, wherein Zotti teaches further comprising: a slit (3’ or 3”) continuing to a lateral surface of the biodegradable sheet and the central hole (2’).
It would have been obvious to one of ordinary skill in the art to modify the shape of the device of Capuzziello such that it has the overall shape taught by Zotti, for the advantage of being able to be used to treat an inguinal hernia.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capuzziello (US PGPub 2011/0288568) as applied to claim 8 above, and further in view of Goddard (US PGPub 2010/0312043).
Regarding Claim 16, Capuzziello teaches the adhesion promoting device according to Claim 8, wherein the biodegradable sheet includes a main body portion formed in an approximately rectangular shape in a plan view (see Paragraph 0062 of Capuzziello), but fails to disclose a projection portion protruding from the main body portion is formed on one side of the main body portion.
Goddard teaches a biocompatible sheet comprising a main body portion formed in an approximately rectangular shape in a plan view (310; Figure 3), and a projection portion (340) protruding from the main body portion is formed on one side of the main body portion (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Capuzziello to include the protrusion/tab/strap teachings of Goddard, for the advantage of providing a structure which can be used to attach to tissue and support the main body portion (Paragraph 0042; Goddard).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771